Title: To Benjamin Franklin from Gruel, 21 December 1776
From: Gruel, Jacques-Barthélémy
To: Franklin, Benjamin


Monsieur
Nantes ce 21: Xbre. 1776.
J’ai pris la liberté de vous ecrire par M. de Basmarein frere de mon neveu. Je luy ai recommandé de vous presenter ma lettre sitôt son arrivée a Paris. J’ose esperer, Monsieur, que vous trouverés bon qu’il profite de vos bontés, et qu’il vous assure quelque fois de ses respects pendant le sejour qu’il fera en la capitalle.
J’ay eû l’honneur de vous informer par ma susditte de l’arrivée en cette rivierre du 18: courant du navire la Marie-Elizabeth Capitaine Peter young: J’ay celui de vous remettre cy joint l’etât de son chargement.
Le navire la fanny Capitaine Sieur Willem Tokely passé de Boston en 28. Jours est arrivé ce matin. Mr. schweighauser a qui ce batiment est adressé a sans doute l’honneur de vous informer de son chargement qui consiste en 226 boucauts tabacs, et 2000ers merein; le Capitaine ne rapporte rien de nouveau des affaires de Newe york, mais on dit que les armateurs ameriquains ont pris 11. batiments de transport anglois sur dix neuf destinés pour l’armée du general howe. Voila ce qui s’est debité.
Dans le moment les trente cinq bariques Indigo arrivent icy, je les ferai mettre en magazin jusqu’a ce que vous m’ayés donné vos ordres. J’attends la semaine prochaine vos malles que Mr. Wilckes me fera passer par un homme de confiance, je les soigneray avec exactitude.
Mr. Wilckes m’a fait l’honneur de diner hier chez moy, nous avons decidés ensemble qu’il ne resteroit pas long temps en rivierre. Il a besoin de quelques rafraîchissements, je les luy enverray lundy; je luy ai remis les deux pieces d’or dont vous m’avés chargé. J’ay egalement fait envoyer à bord les deux bariques vin d’equipage que vous m’aviés chargé de faire passer.
Mr. Rumcey n’a pas encore parû, j’ignore toutes ses operations relatives aux prises, a son arrivée j’auray l’honneur de vous informer de tout.
Cy inclus une lettre qui m’est venû par la poste. Je suis avec Respect Monsieur Votre tres humble et tres obeissant serviteur
J Gruel
 
Notation: Lett. from J Gruel Nantes 21 Decemr 1776.
